The appeal is from an injunction order dated July 13th, 1937, restraining defendants from (a) picketing in the streets in and about the homes of complainant's officers and employes; (b) from interfering with, hindering or obstructing the conduct of complainant's business on the premises aforesaid, or ingress to and egress from the premises by officers, employes, customers,c.; and (c) from directing or persuading any persons not defendants to violate the order or any other order in the proceeding, or aiding or abetting them in such violation. *Page 173 
The material facts are plain. The defendants, or some of them, undertook to compel the unionization of complainant's plant. At a conference between Manshel, the complainant's president, and Wendrich and Neudoerffer, two of the defendants, Wendrich produced a form of agreement, framed to accomplish that result, and demanded that it be signed as a condition precedent to further negotiation about wages, hours, c. Manshel refused to sign it as a condition precedent, whereupon a strike was at once called, followed by picketing and acts of violence and threats, including the forcible capture of a loaded truck and driving it into the river.
The situation appears to be like that obtaining in a number of cases, of a union interfering in the relations between employer and employe to secure a "closed shop" and resorting to picketing accompanied by acts of violence in order to compel compliance with its demands. In this situation the court of chancery acted rightly in granting the injunction now under review. Feller v.Local 144, c., Garment Workers Union, 121 N.J. Eq. 452; BayonneTextile Corp. v. American, c., Silk Workers, 116 N.J. Eq. 146,164; Snead  Co. v. Local No. 7, c., 103 N.J. Eq. 332.
Voluminous briefs have been submitted for appellants including two by "amici curiae." These appear to take issue principally with the opinion of the court below. We need not take time to go into the details of that opinion, for what is under appeal is the order of injunction, and that we consider to have been fully justified by the facts either admitted or adequately proved in the court below. The formal points that the bill was insufficient, that the answering affidavits should have barred an injunction, and that copies of the bill and supporting affidavits were not served on certain defendants, have been considered and found without merit.
The order under review will be affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12.
For reversal — None. *Page 174